Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 6, 10, 11, 14, 16, 18, 19, and 23-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 sets forth, in the preamble, an apparatus for reducing collision risks between an entity and an obstacle.  However, the body of the claim fails to identify any association with either of the apparatus and the another apparatus.  Moreover, the body of the claim fails to identify any association with avoiding any type of collision with an obstacle.  Thus, the claim fails to clearly and distinctly define the subject matter that the applicant regards as the invention “the present invention relates to an apparatus and a method for reducing collision risks between an entity (e.g., a mobile phone user) and at least an obstacle; in particular, to reduce collision risks when a user is interacting with his/her mobile device without paying attention to his/her walking path.” Claims 19 and 28 are similarly rejected.
Claim 1 sets forth “at least one property” for reach respective beacon signal but subsequently defines such as two distinct properties using the language “said at least one property . . . comprises first timing information” and “said at least one property  . . . comprises first channel information.”  The language is misdescriptive and unclear since the claim defines the necessity of two different properties but also states that it encompasses “at least one property” which would suggest that only one property is encompassed.  Claims 19 and 28 are similarly rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 5, 6, 10, 11, 14, 16, 18, 19, and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (20130069815) in view of any one of [Fraser et al (20030035406), Smith et al (8,634,352) and Yang et al (7,733,842)].
Smith et al (20130069815) disclose the conventionality of a first apparatus (Ownship), another apparatus (Target No. 1) and a third apparatus (Target No. 2), which may be airborne or terrestrially based, wherein the first apparatus includes elements to reduce collisions with the another/third apparatus (e.g. [0002], [0025], [0026]).  Each apparatus includes a communication device 130 comprising a transmitting means and a receiving means, a processing module PM 132 and a user interface 140.  Additionally, Smith et al disclose the use of the processing module PM 132 for executing stored instruction code to perform the method [0028].  PM 132 of communication device programmed to generate, transmit and receive signals using a predefined interface protocol [0029].  The interface protocol is adaptable for fixing or varying the allocation of time slots [0033], wherein variability of the time slots is provided via the order wire to provide a decentralized, collaborative, and/or distributed control of the network  [0035]-[0036]. The PM 132 may be configured to vary the bandwidth channel as it employs the interface protocol [0038].  The user system 140 includes a display for presenting position information, a target awareness and warning system for generating one or more alerts, and FMCS/AFCS [0031].  The interface protocol may be comprised of a plurality of time slots 160 and each device added to the network is assigned a time slot via the order wire [0043]. An order wire time slot may be included in the interface protocol so that network administration techniques known to those skilled in the art may be employed to expand or contract the interface protocol as targets join or for the transmission of the network administration signal representative of organization and management information of the network.  As set forth above the structural components of the claimed subject matter are disclosed by Smith et al who further teach the use of an order wire to accommodate administrative transactions.  The order wire suggests the transmission of network administrative information for the interface protocol such as providing information on the number and available/assignable time slots which is received/detected by each other apparatus and decoded; within the order wire time slot, each communication device of the network may be allocated one unique position reporting time slot. Thus, while it seems inherent that an apparatus decode the information in the order wire slot in order to determine timing information, i.e. the time slot in which to transmit, for the received apparatus, for the sake of compact prosecution, additional prior art noted below are further provided to show the conventionality of such in well-known mesh/ad hoc networks wherein the devices are self-configuring and have direct links to peer groups, rather than receiving administration information from a base station.
Fraser et al (20030035406) disclose a system and method for enabling a plurality of wireless communication transceivers to communicate in a conference-like manner without having to take turns using a push-to-talk button or being in the presence of a base station.  Fraser et al describe a radio communication system that will allow several users to communicate over radio links in a full duplex conferencing-type system without using a base unit, and each user can take the radio anywhere and communicate in a conference-like manner to one or more other users who are in range. A transceiver sends an information packet telling other transceivers it is a master transceiver looking for slaves to come on line, meeting the scope of “another apparatus” timing that a particular group of transceivers is communicating on a particular radio channel is different or delayed compared to another group of transceivers. This allows multiple groups of transceivers to operate at the same time. In an alternate embodiment, different groups of transceivers could use different hopping patterns or hopping patterns which use different channels [0090]. Alternatively, different groups of transceivers use different spreading codes, different radio channels, and/or time-offset spreading codes [0091].  Thus, Fraser et al disclose the conventionality of determining a property of its transmission, i.e. its timing, on the basis of a property detected in a received transmission.
Smith et al (8,634,352) disclose a method and apparatus for performing resource negotiation between direct link devices 102 using an Orthogonal Frequency-Division Multiple Access (OFDMA) channel.  A station 102, meeting the scope of the claimed apparatus, scans sub-channels on a data channel for base headers included in predefined positions in transmissions sent on the sub-channel from another station, meeting the scope of the claimed another apparatus. The station detects and then decodes a base header in at least one selected 
Yang et al (7,733,842) disclose a system and method for communicating in a wireless mesh network 100 (for example FIG. 1) wherein a mesh point 110-120, meeting the scope of the claimed apparatus, observes beacon transmissions of one or more neighboring mesh points 110-120, meeting the scope of the claim another apparatus, and determining if and when to transmit its own beacon based on these observations.  The determination is performed without any synchronization between the mesh points. Yang et al further disclose the conventionality of wireless networks using beacon transmissions to advertise the network's existence, as well as provide information about the network and capabilities associated with the network (3:12+).  FIG. 2 exemplifies the beaconing method.  Yang et al suggest the use of an air interface utilizing multi-carrier modulation such as OFDM and/or OFDMA (3:1+) and multi-carrrier CDMA (5:34+).  As shown in FIG. 5 (5:51+), each apparatus includes a transmitting means 514, a receiving means 512, and a processing means 550. Thus, Yang et al disclose the conventionality 
For the sake of compact prosecution, should the teachings of Smith et al (‘815) regarding the order wire information be considered as not inherently teaching the determination of a property of the signals, it would have been obvious to one having ordinary skill in the art in view of any one of Fraser et al, Smith et al (‘352) or Yang et al, each of which teaches such in a direct link network, e.g. mesh/ad hoc, such that transmissions among a plurality of users do not overlap, hence reducing the deleterious effect of loss of one or more signals due to interference, since applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is an exemplary rationale that supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference).  The "wherein" clauses are essentially method limitations or statements of intended or desired use.  Thus, statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference.  See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.  The use of signal strength and more particularly the change in signal strength to identify proximity as well whether a first device is approaching or receding from a second device represents well-known techniques that fail to represent any novel features.  (t)he beacon signal produced by the transmission means 201 is a modulated carrier wave, preferably of electromagnetic nature, in the frequency range of radio waves; however, the skilled person could devise the use of other types of carrier waves (e.g., ultrasounds) without departing from the teaching of the present invention” [0072]. Thus, the dependent claims are shown and/or are obvious to the artisan in the field of collision avoidance.
Response to Arguments
The applicant’s arguments have been considered but are not fully persuasive. 
Notwithstanding, the applicant argues that the Smith does not disclose that two adjacent devices (that are directly communicating with each other) transmit a signal comprising timing information.  However, Smith et al disclose the use of a Time-Division Multiple Access network protocol for communicating position data between mobile devices.
The applicant argues that Fraughton, Jurgen and Reumerman fail to disclose transmitting a beacon comprising timing information.  The rejection is withdrawn in favor of the newly cited combination of prior art and the failure of Fraughton, Jurgen and Reumerman to disclose the subject matter as now claimed. 
The argued limitations are directed to conventional aspects for joining a mesh/ad hoc network and do not represent patentable subject matter as made clear in the above rejections.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bouchard et al (7,265,665), previously cited, disclose the conventionality of a warning system for improving safety of a group of members within range of each other. Bouchard et al provide a method of proximity detection based on transmitting at random intervals burst of a RF signal at a power level, and receiving, while not transmitting, a received RF signal, detecting said received RF signal emitted by a target when in range; and providing an alarm signal to warn of the proximity of said target. 
Haran (8,436,751) discloses “(a)ll vehicles equipped with vehicle-to-vehicle communication equipment transmit periodically their location information in packets called  ‘beacons’”.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973.  The examiner can normally be reached on Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646